            Case 1:19-cv-03025 Document 1 Filed 10/09/19 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

CS TECHNOLOGY, INC.
One Penn Plaza, 54th Floor
New York, NY 10119,
                                                      Civil Action No. 19-cv-3025
                  Plaintiff,

       v.

KENNETH T. CUCCINELLI, Director
U.S. Citizenship and Immigration Services
20 Massachusetts Avenue, NW
Washington, DC 20529

KEVIN MCALEENAN, Secretary
U.S. Department of Homeland Security
650 Massachusetts Avenue, NW
Washington, DC 20001

LAURA B. ZUCHOWSKI, Director
U.S. Citizenship and Immigration Services
Vermont Service Center
75 Lower Welden Street
St. Albans, VT 05479,

                  Defendant.


                                        COMPLAINT


                                         Introduction

       1.     Plaintiff CS Technology, Inc. (“CS Technology”) challenges the unlawful denial

of its nonimmigrant petition (EAC-19-151-50341) seeking approval of H-1B classification on

behalf of Mr. Mukul Thakker under 8 U.S.C. § 1101(a)(15)(H).

       2.     CS Technology is a leading advisory firm that provides strategy and

implementation service to world-class companies seeking to unlock the value of their IT

portfolio investments. CS Technology aims to be the premier architect, champion, and executor
             Case 1:19-cv-03025 Document 1 Filed 10/09/19 Page 2 of 11



of technology infrastructure transformation and strive to transform technology to provide

maximum measurable business benefit by helping clients realize a return on their enterprise

portfolio spend. CS Technology’s Digital Transformation Practice provides client deliverables

based on user needs, product specifications, product development timelines, and product

requirements.

       3.       As described in its initial petition to U.S. Citizenship and Immigration Services

(hereinafter “USCIS” or “the Service”), CS Technology seeks to employ Mr. Thakker in the role

of Associate within their Digital Transformation Practice to develop innovative solutions, code,

test, and program applications for use by clients in the company’s portfolio. Classified in the

“Computer Occupations, All Other” occupation, of which Computer Systems

Engineers/Architects is a sub-classification according to the U.S. Department of Labor

taxonomy, the minimum requirements of the role included “attainment of a Master’s degree in

Information Systems, Information Technology or a related field.” See CS TECH_H1B_Record

040-042.).

       4.       On August 28, 2019, USCIS denied the H-1B petition, concluding that “…you

have not established that you have specialty occupation work available for the beneficiary, the

evidence of record does not establish that the beneficiary will perform services in a specialty

occupation as required by 8 CFR 214.2(h)(4)(i)(A)(1) and therefore that the job offered qualifies

as a specialty occupation under section 101(a)(15)(H)(i)(b) of the Act.” See CS TECH_H1B-

_Record 221-229.

       5.       The denial of the petition by USCIS runs counter to, and fundamentally

disregards, substantial evidence in the record. The decision is arbitrary and capricious and an

abuse of its discretion, and not in accordance with the law.




                                                -2-
             Case 1:19-cv-03025 Document 1 Filed 10/09/19 Page 3 of 11



       6.      Plaintiff CS Technology seeks an order overturning the denial and requiring

USCIS to adjudicate and approve its H-1B nonimmigrant petition.



                                          Jurisdiction and Venue

       7.      This is a civil action brought under 5 U.S.C. §§ 702, 704 of the Administrative

Procedure Act (“APA”). This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal

question subject matter jurisdiction) and 28 U.S.C. § 1361. This Court also has authority to grant

declaratory relief under 28 U.S.C. §§ 2201–02, and injunctive relief under 5 U.S.C. § 702, and

28 U.S.C. § 1361. The United States waives sovereign immunity under 5 U.S.C. § 702.

       8.      Venue is proper under 28 U.S.C. § 1391(e)(1)(A) as a civil action brought against

officers and agencies of the United States in their official capacities in the district where the

Defendants reside.

                                               Parties

       9.      Plaintiff CS Technology is a Delaware corporation headquartered in New York,

NY.

       10.     Defendant USCIS is a component of the U.S. Department of Homeland Security

(“DHS”), 6 U.S.C. § 271, and an “agency” within the meaning of the APA, 5 U.S.C. § 551(1).

USCIS adjudicates petitions for immigration benefits, and denied the nonimmigrant petition CS

Technology filed on behalf of Mr. Thakker.

       11.     Defendant Kenneth L. Cuccinelli is the Director of USCIS. He has ultimate

responsibility for the denial of CS Technology’s petition and is sued in his official capacity.

       12.     Defendant Kevin McAleenan is the Secretary of DHS, and is sued in his official

capacity.




                                                 -3-
                  Case 1:19-cv-03025 Document 1 Filed 10/09/19 Page 4 of 11



        13.        Defendant Laura B. Zuchowski is the Director of the Vermont Service Center,

and is sued in her official capacity. She leads the specific office within USCIS that adjudicated

the petition.

                                            Legal Framework

        14.        The Immigration and Nationality Act (“INA”) provides H-1B classification for

foreign nationals, in pertinent part, “coming temporarily to the United States to perform

services… in a specialty occupation.” 8 U.S.C. § 1101(a)(15)(H).

        15.        A specialty occupation is a position that requires the theoretical and practical

application of a body of highly specialized knowledge, and attainment of a bachelor’s or higher

degree in the specific specialty (or its equivalent) as a minimum for entry into the occupation. 8

U.S.C. § 1184(i)(1).

        16.        DHS regulations define specialty occupation to mean “an occupation which

requires theoretical and practical application of a body of highly specialized knowledge in fields

of human endeavor including, but not limited to, architecture, engineering, mathematics, physical

sciences, social sciences, medicine and health, education, business specialties, accounting, law,

theology, and the arts, and which requires the attainment of a bachelor's degree or higher in a

specific specialty, or its equivalent, as a minimum for entry into the occupation in the United

States.” 8 C.F.R. § 214.2(h)(4)(ii).

        17.        Implementing regulations at 8 C.F.R. § 214.2(h)(4)(iii)(A) further provide that a

position will satisfy the statutory definition of specialty occupation if it meets one of the

following criteria:



                  A baccalaureate or higher degree or equivalent is normally the minimum




                                                    -4-
                 Case 1:19-cv-03025 Document 1 Filed 10/09/19 Page 5 of 11



                  requirement for entry into the particular position;

                 The degree requirement is common in industry in parallel positions among similar

                  organizations or, in the alternative, an employer may show that its particular

                  position is so complex or unique that it can be performed only by an individual

                  with a degree;

                 The employer normally requires a degree or equivalent for the position; or

                 The nature of specific duties are so specialized and complex that knowledge

                  required to perform the duties is usually associated with attainment of a

                  baccalaureate or higher degree.



       18.        To perform services in a specialty occupation, a beneficiary must, inter alia, hold

a U.S. bachelor’s or higher degree from an accredited college or university (or a foreign degree

determined to be equivalent) as required by the specialty occupation. 8 C.F.R. §

214.2(h)(4)(iii)(C).

                                          Factual Allegations

       19.        USCIS accepted an H-1B nonimmigrant petition filed by Plaintiff on behalf of

beneficiary Mr. Mukul Thakker on April 11, 2019.

       20.        Mr. Thakker has been employed by CS Technology in the proffered role of

Associate since December 2018. He is currently authorized to work in the United States through

June 17, 2021, pursuant to an Extension of his Optional Practical Training Employment

Authorization Card. See CS TECH_H1B_Record 219-220.

       21.        Mr. Thakker earned a Master’s degree in Information Systems from Stevens

Institute of Technology in May 2018. Mr. Thakker also holds a Bachelor of Engineering in




                                                    -5-
             Case 1:19-cv-03025 Document 1 Filed 10/09/19 Page 6 of 11



Information Technology awarded in January 2017 the University of Mumbai.

       22.     As the Plaintiff described in its initial letter of support and the Employer

Response Letter, the position of Associate within the Digital Transformation Practice at CS

Technology entails a range of duties that requires specific technical skills to design simulations

and portfolios to analyze performance of software products under different operating conditions

in addition to evaluating process flows to identify opportunities for improvement. This includes

responsibility over programming practices unique to the company, and the automation,

integration, and deployment of applications with re-usable components to be leveraged in

support of cross-device and platform stability for the company’s enterprise line of business

applications. The complex, multi-faceted projects for the development of each application

require an understanding of user needs and product specifications, and most importantly a

background in Information Systems, Information Technology, or a closely related field in order

to perform the computer systems engineering and architecture duties of the Associate position.

See CS TECH_H1B_Record 040-042; CS TECH_H1B_Record 119-127..

       23.     USCIS issued a Request for Evidence (“RFE”) on May 23, 2019, and called for

additional evidence that the position offered to the beneficiary meets the requirements for a

specialty occupation, and additional evidence that the beneficiary will perform services in a

specialty occupation. See CS TECH_H1B_Record 092-098.

       24.     Plaintiff submitted its timely response on August 15, 2019, and, along with

substantial evidence documenting the “specialty occupation” nature of the position, attached a

support letter from John Rosato, Chief Executive Officer at CS Technology. This letter provided

highly detailed explanations of the beneficiary’s proposed day-to-day job duties and the

company’s minimum requirements for the role, and tied these requirements to both the relevant




                                                -6-
                 Case 1:19-cv-03025 Document 1 Filed 10/09/19 Page 7 of 11



education and skills necessary to complete the job duties in accordance with the company’s

specific needs for this particular role. See CS TECH_H1B_Record 119-127..

       25.        The Employer Response Letter also provided a comprehensive description for

each of the five (5) projects Mr. Thakker would be handling as an Associate during the requested

period of employment under H-1B status, along with a timeline of the expected period of

duration for each project. The collective duration of the projects spans the length of the requested

H-1B validity period. CS Technology further elaborates on Mr. Thakker’s role in each project,

and explains in explicit detail how each project is directly related to his daily job responsibilities

by providing a step by step outline of each project’s expected progression. Id.

       26.        To clarify the lengthy duration of each project, the Employer Response Letter

states, “[t]ypically, an IT consulting project goes through various stages such as Requirement

Gathering, Process Planning, Development, Testing and Go Live. Mr. Thakker is responsible to

participate and lead the project through these stages.” Id. Further, the Employer Response Letter

confirmed that the beneficiary would be responsible for “future maintenance and enhancements

for the application as well.” Id.

       27.        Plaintiff also provided examples of a pending project that details each step in

process including Azure Boards (Project Management Tool) management and pipeline images

showing each software release with the implementation of certain coding changes. See CS

TECH_H1B_Record 200-216.

       28.        Plaintiff submitted the following documentation, uncontroverted by Defendants,

as evidence of the specialized nature of the role as well as the availability of specialty occupation

work for the duration of the requested H-1B validity period:

                 Initial Employer Support Letter;




                                                     -7-
                    Case 1:19-cv-03025 Document 1 Filed 10/09/19 Page 8 of 11



                    Employer Response Letter;

                    Labor Condition Application; and

                    Evidence of specialty occupation work (screenshots of Azure Boards Project

                     Management Tool).

          29.        USCIS ultimately denied Plaintiff’s petition on August 28, 2019. Without

properly addressing the ample evidence provided and focusing entirely on the lack of peripheral

documents to establish that there will be specialty occupation work available to the beneficiary

for the requested H-1B validity period, the denial concludes that Plaintiff did not establish that

the beneficiary will perform services in a specialty occupation as required by 8 C.F.R. §

214.2(h)(4)(i)(A)(1). See CS TECH_H1B_Record 221-229. We note that the denial is vague as

to whether the position itself is considered a specialty occupation. As the purported lack of

availability of specialty occupation work is the sole reason cited in the denial, it is presumed that

the position itself qualifies as a specialty occupation.

          30.        Defendants failed to accord any evidentiary weight to the statements in Plaintiff’s

Employer Response Letter, notwithstanding the fact that Defendants had no basis to find such

statements not credible, and the fact that Plaintiffs are the best and source of factual information

regarding the sufficiency and longevity of the specialized knowledge work that it anticipates it

will have for the beneficiary.

          31.        Defendant’s failure to accord evidentiary weight to the statements in the

Employer Response Letter is patently inconsistent with the agency’s own precedent, Matter of

Treasure Craft of California, 14 I. & N. Dec 190 (Reg. Comm. 1972), which affirms that a

petitioner’s statement should only be rejected when it is contradicted by other evidence in the

record.




                                                     -8-
             Case 1:19-cv-03025 Document 1 Filed 10/09/19 Page 9 of 11



       32.     Defendants also failed to accord appropriate evidentiary weight to Plaintiffs’

representation, made under penalty of perjury, that the beneficiary is a direct employee of the

company and therefore not subject to contractual obligations for specific, time-limited work.

Defendants even state in their denial that they understood the “beneficiary will be assigned to

work in-house at your office of One Penn Plaza, 54th Floor, New York, NY 10119).” See CS

TECH_H1B_Record 224.(emphasis added). There were no statements within the entire

evidentiary record that suggest or allude to Mr. Thakker being placed at a third-party worksite.

Apart from Mr. Thakker being an employee at-will, there is no evidence whatsoever that

contradicts, undermines or provides a basis to dispute Plaintiffs’ clear representation that Mr.

Thakker is an employee who will directly for Plaintiffs, at one of Plaintiffs’ offices.

       33.     Furthermore, the assertion by the Defendants that the work sample for the

Workplace App Requirements Document Projection Plan “appears to be for a speculative

project” is invalid and baseless as CS Technology clearly states in the Employer Support Letter

that KKR Workplace App is a project that began in May 2019 and is expected to continue until

May 2021. See CS TECH_H1B_125-127. The Service’s RFE requested additional evidence that

included, “[a] detailed statement from your company…to: explain the actual duties the

beneficiary will perform; indicate the percentage of time devoted to each duty; state the

education, experience, training, and special skills required to perform these duties; and explain

how the educational requirements relate to the position.” CS Technology provided exactly what

was requested in the Employer Response Letter dated August 14, 2019. See CS

TECH_H1B_119-127.

       34.     The evidentiary record clearly demonstrates that Mr. Thakker will perform

services in a specialty occupation as an Associate at CS Technology, and that the position of




                                                 -9-
             Case 1:19-cv-03025 Document 1 Filed 10/09/19 Page 10 of 11



Associate is a specialty occupation, as required by 8 CFR § 214.2(h)(4)(i)(A)(1), and that

Plaintiff is offering Mr. Thakker a tangible, non-speculative position in that specialty occupation

in its offices, located at One Penn Plaza, 54th Floor, New York, NY 10119.

       35.       This denial leaves Mr. Thakker at risk of losing his work authorization upon the

expiration of his Employment Authorization Card.

       36.       Unless the Court vacates the denial of CS Technology’s petition, the company

will likely lose the services of a valuable employee in the United States.

                                             Exhaustion

       37.       The August 28, 2019, denial by USCIS of CS Technology’s petition constitutes a

final agency action under the APA, 5 U.S.C. § 704. Neither the INA nor DHS regulations at 8

C.F.R. § 103.3(a) require administrative appeal of the denial.

       38.       Under 5 U.S.C. §§ 702 and 704, CS Technology has suffered a “legal wrong” and

has been “adversely affected or aggrieved” by agency action for which there is no adequate

remedy at law.

                                        CAUSE OF ACTION

                                              COUNT I

                    Administrative Procedure Act Violation (5 U.S.C. § 706)

       39.       Plaintiff incorporates the allegations set forth in the preceding paragraphs.

       40.       Defendants’ denial of the Plaintiff’s nonimmigrant petition constitutes final

agency action that is arbitrary, capricious, an abuse of discretion, and not in accordance with the

law.

       41.       No rational connection exists between the conclusions asserted by USCIS in its

denial and the facts in the record.




                                                 -10-
             Case 1:19-cv-03025 Document 1 Filed 10/09/19 Page 11 of 11



                                    REQUEST FOR RELIEF

The Plaintiff requests that this Court grant the following relief:

        1.     Declare the Defendants’ denial of CS Technology’s H-1B petition is unlawful.

        2.     Vacate the denial and order Defendants to promptly approve the nonimmigrant

petition.

        3.     Award Plaintiff its costs in this action; and

        4.     Grant any other relief that this Court may deem proper.


Dated: October 09, 2019                        MORGAN, LEWIS & BOCKIUS LLP



                                               By:/s/ Eleanor Pelta
                                                   Eleanor Pelta (DC Bar No. 418076)
                                                   eleanor.pelta@morganlewis.com


                                               1111 Pennsylvania Avenue, NW
                                               Washington, DC 20004
                                               Telephone:     +1.202.739.3000
                                               Facsimile:     +1.202.739.3001

                                               Attorneys for Plaintiff




                                                 -11-
